   4:21-cr-03017-JMG-CRZ Doc # 25 Filed: 09/09/21 Page 1 of 2 - Page ID # 49




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiff,                           4:21CR3017

      vs.
                                                          ORDER
DREW BEERBOHM,

                  Defendant.



      On the court’s own motion, in an effort to foster communication with the
defendant, additional counsel will be appointed. Defendant is eligible for
appointed counsel pursuant to the Criminal Justice Act, 18 U.S.C. §3006A, and
the Amended Criminal Justice Act Plan for the District of Nebraska.

      IT IS ORDERED:

      1)    The Federal Public Defender for the District of Nebraska shall
            provide the court with a draft appointment order (CJA Form 20) for
            additional counsel to assist Defendant and the court in determining
            whether new counsel should be appointed to represent Defendant in
            this case. The court requests appointment of an “A” panel attorney.
            The draft appointment order shall bear the name and other
            identifying information of the CJA Panel attorney identified in
            accordance with the Criminal Justice Act Plan for this district.

      2)    Additional counsel shall enter an appearance promptly upon
            appointment. Defendant's appointed counsel shall provide all case
            materials for review by Defendant's additional counsel, who shall
            confer with Defendant prior to the next scheduled hearing.

      3)    A hearing will be held before the undersigned on September 29,
            2021 at 1:00 p.m. in Courtroom #2, United States Courthouse and
            Federal Building, 100 Centennial Mall North, Lincoln, Nebraska.
            Defendant, Defendant’s current appointed counsel, Defendant’s
            additional counsel, and counsel for the government shall be present
            at the hearing.
4:21-cr-03017-JMG-CRZ Doc # 25 Filed: 09/09/21 Page 2 of 2 - Page ID # 50




   4)    The clerk shall promptly provide a copy of this order to the Federal
         Public Defender.

   5)    The court has not yet determined this defendant’s competency. The
         time from March 5, 2021 until the court determines Defendant’s
         competency is excluded under the requirements of the Speedy Trial
         Act, for the reason that Defendant needs additional time to
         adequately prepare the case, and a failure to grant additional time
         might result in a miscarriage of justice. 18 U.S.C. § 3161(h)(1)(D)
         and (h)(7)(A) & (B).



                                       BY THE COURT:

                                       s/ Cheryl R. Zwart
                                       United States Magistrate Judge
